Citation Nr: 1012525	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  03-17 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an earlier effective date, i.e., prior to 
February 26, 1999, based on clear and unmistakable error 
(CUE) in the August 10, 1994, denial of service connection 
for posttraumatic stress disorder (PTSD) with mixed 
personality disorder.

2.  Entitlement to an earlier effective date, i.e., prior to 
May 5, 2004, for a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mark G. Davis, Attorney at Law


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The Veteran had active service from October 1967 to November 
1970.  He was born in 1949.

This appeal to the Board of Veterans Appeals' (Board) was 
brought from actions by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

Service connection is also in effect for skin rash of the 
chest, shoulders, and back, rated as noncompensably (0 
percent) disabling.

The adjudicative history of the current claim is convoluted 
and was reviewed in pertinent part in the Board decision of 
February 2005, which denied entitlement to an initial rating 
in excess of 50 percent prior to May 5 , 2004 (excluding a 
period of assignment of a temporary total [100 percent] 
rating), and for a rating in excess of a 70 percent 
schedular evaluation from May 5, 2004, for PTSD (to include 
a TDIU from May 5, 2004); and denied entitlement to an 
effective date earlier than February 26, 1999, for the grant 
of service connection for PTSD.  At the time of that 
decision, the Veteran was represented by the Disabled 
American Veterans.

The Veteran engaged an attorney, and took the case to the 
United States Court of Appeals for Veterans Claims (Court).  
In July 2007, the Court affirmed the Board's decision in all 
respects.

The Veteran then further appealed that Court determination 
to the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) which reversed the Court's decision to a 
limited extent as will be discussed below, and remanded the 
matter for further proceedings consistent with its opinion.  
Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

In April 2009, the Court issued a new decision in which it 
again affirmed the Board's decision of February 2005 with 
regard to the staged disability ratings for the PTSD claim; 
set aside the Board's implied finding with respect to the 
effective date of the TDIU rating; and remanded the case for 
consideration of the issue of an earlier effective date for 
the grant of service connection of PTSD, on the basis of 
claimed CUE in the August 1994 rating decision.  The 
discussion within the Federal Circuit and Court decisions 
refers to the possibility of a claim for an earlier 
effective date prior to August 1994 for the grant of service 
connection for PTSD, and in that regard, indicates that 
notice has now been afforded the Veteran should a claim be 
instituted in that regard.  

The rating action by the RO in August 1994 was based on a 
claim filed by the Veteran on October 22, 1993.

The Veteran is now represented by another attorney, 
identified on the first page of the present decision.  In a 
written argument received by the Board in January 2010, the 
Veteran's attorney raised a number of issues which are not 
yet perfected on appeal, some of which might fall into 
consideration after effectuation of any actions which result 
from the present decision.  These, including the issue of an 
earlier effective date for TDIU, are discussed at length in 
the most recent Court decision in this case.  They are 
accordingly referred to the RO for review in consideration 
with the decision rendered herein. 

With regard to whether CUE is claimed as to yet earlier 
rating actions, including in 1988, as raised by the 
attorney, directives as to notice have been provided within 
the Courts decisions as well.  However, absent further 
action by the Veteran and/or his attorney in that context, 
these are not yet part of the pending appeal.  Associated 
issues as to increased incremental ratings will need to be 
addressed following the initial adjudication of the primary 
consideration as to the effective date prior to October 1993 
for service connection, as herein determined. 

Issue #2 is herein REMANDED to the VARO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notice if further action is required.




FINDING OF FACT

The correct facts, as they are presumed (including as 
constructively of record) to have been known in August 1994, 
to include the Veteran's official 201 personnel file as to 
his participation in combat during the Phase V Vietnam 
Counter Offensive and another campaign, and that he had a 
diagnosis of record of PTSD as a result of service, were not 
before the adjudicators; an error occurred based on the 
record and the law as it existed at the time of the 1994 
adjudication by the RO; and, had that error not been made, 
the outcome would have been manifestly different at that 
time, i.e., supporting the grant of service connection for 
PTSD with an effective date of October 22, 1993.


CONCLUSION OF LAW

The August 10, 1994, rating decision which denied service 
connection for PTSD was a product of CUE, and an earlier 
effective date, October 22, 1993, is warranted for the grant 
of service connection for PTSD.  38 U.S.C.A. §§ 5109A, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.105 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) enhanced VA's duty to notify 
and assist claimants in substantiating their claims for VA 
benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159, 
3.326(a) (2009).

However, the VCAA and its implementing regulations are not 
applicable to CUE claims.  See Livesay v. Principi, 15 Vet. 
App. 165 (2001) (en banc); see also VAOPGCPREC 12-2001 at 
para. 7 (July 6, 2001) (VA does not have "a duty to develop" 
in CUE claims because "there is nothing further that could 
be developed").  As noted in Livesay, CUE claims are not 
conventional appeals but instead are requests for revision 
of previous decisions. 

Claims based on CUE are fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
person alleging CUE is not pursuing a claim for benefits but 
is instead collaterally attacking a final decision.  
Livesay, at 178-179.  Moreover, one alleging CUE has the 
burden of establishing such error on the basis of the 
evidence of record at the time of the challenged decision.  
Id.

II.  Pertinent Criteria

Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of [an RO] 
shall be final and binding on all field offices of [VA] as 
to conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C. § 
5104."  38 C.F.R. § 3.104(a).  Such a final decision may be 
subject to revision, however, in the presence of clear and 
unmistakable error, as described in 38 C.F.R. § 3.105.  38 
C.F.R. §§ 3.104(a), 3.105.  Thus, a prior final RO decision 
will be accepted as correct unless CUE can be shown.  38 
C.F.R. § 3.105(a).

The Board observes the following criteria to determine 
whether CUE occurred in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., there must be more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. 310, 313 (1992); Richardson 
v. Nicholson, 20 Vet. App. 64, 68-69 (2006) (setting forth 
CUE requirements); Sorakubo v. Principi, 16 Vet. App. 122 
(2002).

According to the Court, clear and unmistakable error is a 
very specific and rare kind of error.  "It is the kind of 
error, of fact or law, that when called to the attention of 

later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where 
the premise of error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and 
unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) 
(citing Russell , supra, at 313).  The Court has defined 
clear and unmistakable error as administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1992).  However, the mere 
misinterpretation of facts does not constitute clear and 
unmistakable error.  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991). 

As pointed out in the recent Court action in this case, 
under current law, the Veteran's 201 mnilitary personnel 
file was constructively before VA in August 1994.  See Bell 
v. Derwinski, 2 Vet. App. 611, 613 (19920.

III.  Pertinent Factual Background and Analysis

As stated in the most recent Court case, including specific 
language from the Federal Circuit opinion, CUE is found in 
the August 1994 decision denying service connection for 
PTSD.  

As noted above, the Court has propounded a three-pronged 
test to determine whether CUE is present in a prior 
determination.  Upon review of the claims file in this case, 
as referred to above from the Court decision, the Board 
finds that there is evidence that an error occurred at the 
time of the August 1994 rating decision, which was 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made.  CUE is thus found in that August 10, 1994, decision.  
Accordingly, service connection for PTSD is in order from 
the date of the reopened claim on which that decision was 
predicated, namely October 22, 1993.



ORDER

CUE having been found in the August 1994 denial of service 
connection for PTSD; an earlier effective date from October 
22, 1993, the date of the reopened claim for service 
connection for PTSD, is granted.


REMAND

A review of both Court decisions in this case, as well as 
the wording of the Federal Circuit decision, clearly 
discloses that, although the staged ratings assigned by the 
Board have been affirmed in all contexts, there has been 
another pending issue throughout, relating to TDIU.  This 
has not been addressed by the RO or AMC, or other than 
indirectly by the Board, as noted by the Courts.  

Moreover, while it might be expeditious to endeavor to reach 
a final decision on that issue at this time, the Board finds 
that the Veteran has not been given adequate due process so 
as to render such a decision equitable at this time absent 
further consideration at the RO/AMC level, to include 
affording him the opportunity to presence evidence in regard 
to that issue and to permit the effectuation of the earlier 
effective date of service connection for PTSD, as that may 
be applicable to the TDIU issue (and collaterally, the 
assignment of any associated interim schedular ratings which 
might or might not sustain a TDIU).  

In that regard, the Board notes that, separate and apart 
from the comments by both the Courts and the Veteran's 
attorney as to his sporadic work record and his obvious 
difficulties in maintaining gainful employment, the Veteran 
has apparently been incarcerated during the course of the 
appeal, and apparently remains so at present.  That is among 
the potentially relevant factors which have not yet been, 
and must be, addressed in any TDIU claim, because the law 
requires that only disabilities for which service connection 
is in effect may be considered as contributing to an 
individual's unemployability rating.


In addition, the grant herein of an earlier effective date 
for the grant of service connection for PTSD requires the 
assignment of a disability rating for that pertinent time 
period, which, applying the Court's rationale, would include 
a TDIU claim.

Accordingly, the TDIU issue is remanded in its entirety for 
initial consideration by the VARO/AMC. 

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  All pertinent records should be 
obtained with regard the TDIU issue, and 
added to the claims file.

2.  After effectuating the action taken 
herein with regard to issue #1 on the 
first page of the present decision, the 
RO/AMC should consider the TDIU issue in 
all contexts and for all pertinent 
periods, providing ample notice and other 
procedural and substantive due process 
protections.

3.  If the decision is unsatisfactory to 
the Veteran, an SSOC should be issued and 
he and his attorney should be given a 
reasonable opportunity to respond.  

4.  The case should then be returned to 
the Board for further appellate review.  
The Veteran need do nothing further until 
notified.


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


